Citation Nr: 1723661	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2006 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in July 2014.  The appeal was remanded for additional development which was substantially complied with.  The claim is therefore ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system are considered to be one disability. Id. 

II.  Analysis

The Veteran is currently service-connected for diabetes mellitus type II (DM II) with erectile dysfunction.  The Veteran is also service-connected for blindness of the right eye, polyneuropathy of the bilateral upper and lower extremities, and hypertension, all as secondary to his DM II.  The Veteran's current combined evaluation is 70 percent with special monthly compensation for loss of use of his right eye, from April 2004.  Because the service-connected disabilities share a common etiology, the schedular criteria for TDIU are met.  38 C.F.R. § 4.16 (a).

The Veteran contends he is entitled to TDIU because his service-connected disabilities preclude him from being able to maintain substantial gainful employment.  Specifically, the Veteran submitted a February 2006 statement indicating he suffered from memory loss and lapse due to his DM II.  In a July 2007 statement the Veteran stated his DM II caused him to be confused and require help from his family members.  Additionally, the Veteran submitted a January 2010 VA Form 9 in which he indicated he retired due to his service-connected disabilities.  

In support of his claim the Veteran submitted a January 2006 letter from his private physician noting he could not participate in jury duty because he was unable to sit for long periods of time due to his DM II.  

In response to the July 2014 Board remand the Veteran was provided with March 2016 VA examinations to determine the functional impact of his service-connected disabilities.  The examiner noted the Veteran's bilateral polyneuropathy caused him to be unable to walk fast or far.  The examiner found the Veteran's right eye condition precluded him from work that requires good eye sight.  

The Board finds resolving all reasonable doubt in the Veteran's favor his service-connected disabilities preclude him from being able to maintain substantial gainful employment.  Specifically, the March 2016 VA examiner noted the Veteran would be unable to maintain employment that required him to see well or walk fast or far.  Additionally the January 2006 letter from the Veteran's private physician noted he would be unable to be sedentary for long periods of time due to his service-connected DM II.  The Board notes the Veteran was primarily employed as a mechanic which seemingly requires duties he would be unable to perform with limited eyesight and an inability to walk or be sedentary for extended periods of time.  Therefore, as the Veteran's service-connected disabilities preclude him from obtaining employment the Board finds the Veteran is entitled to TDIU.  


ORDER

Entitlement to TDIU is granted subject to subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


